


DSW INC.
RESTRICTED STOCK UNITS AGREEMENT


This Agreement is entered into in Franklin County, Ohio. On the Grant Date, DSW
Inc., an Ohio corporation (the “Company”), has awarded to Awardee Restricted
Stock Units (the “Restricted Stock Units” or “Award”), representing an unfunded
unsecured promise of the Company to deliver common shares, without par value, of
the Company (the “Shares”) to Awardee as set forth herein. The Restricted Stock
Units have been granted pursuant to the DSW Inc. 2005 Equity Incentive Plan, as
amended (the “Plan”), and shall be subject to all provisions of the Plan, which
are incorporated herein by reference, and shall be subject to the provisions of
this Restricted Stock Units Agreement (this “Agreement”). Capitalized terms used
in this Agreement which are not specifically defined shall have the meanings
ascribed to such terms in the Plan.
1. Vesting. The Restricted Stock Units shall vest on the third anniversary of
the Grant Date (the “Vesting Date”), subject to the provisions of this
agreement, including those relating to the Awardee's continued employment with
the Company or any Related Entity. Notwithstanding the foregoing, in the event
of a Change in Control prior to Awardee's Employment Termination, the Restricted
Stock Units shall vest in full.
2. Transferability. The Restricted Stock Units shall not be transferable.
3. Termination of Employment.
(a) General. Except as set forth below or as otherwise provided for in another
agreement, if an Employment Termination occurs prior to the vesting of a
Restricted Stock Unit, such Restricted Stock Unit shall be forfeited by Awardee.
(b) Death and Disability. If an Employment Termination occurs prior to the
vesting in full of the Restricted Stock Units by reason of Awardee's death or
Disability, then any unvested Restricted Stock Units shall immediately vest in
full and shall not be forfeited.
(c) Retirement. If an Employment Termination occurs prior to the vesting in full
of the Restricted Stock Units by reason of the Awardee's Retirement, then any
unvested Restricted Stock Units shall immediately vest in full and shall not be
forfeited.
4. Payment. Awardee shall be entitled to receive from the Company (without any
payment on behalf of Awardee other than as described in Paragraph 8) the Stock
represented by such Restricted Stock Unit; provided, however, that in the event
that such Restricted Stock Units vest prior to the applicable Vesting Date as a
result of the death, Disability or Retirement of Awardee or as a result of a
Change in Control, Awardee shall be entitled to receive the corresponding Stock
from the Company on the date of such vesting.
5. Dividend Equivalents. Awardee's Restricted Stock Units will be credited with
dividend equivalents at the same rate and at the same time dividends are paid on
shares of Company Stock.
6. Right of Set-Off. By accepting these Restricted Stock Units, Awardee consents
to a deduction from, and set-off against, any amounts owed to Awardee by the
Company or a Related Entity from time to time (including, but not limited to,
amounts owed to Awardee as wages, severance payments or other fringe benefits)
to the extent of the amounts owed to the Company or a Related Entity by Awardee
under this Agreement.
7. No Shareholder Rights. Awardee shall have no rights of a shareholder with
respect to the Restricted Stock Units, including, without limitation, Awardee
shall not have the right to vote the Stock represented by the Restricted Stock
Units.
8. Withholding Tax.
(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the Restricted Stock Units regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with the Restricted Stock Units. The Company does not make any representation or
undertaking regarding the tax treatment or the treatment of any tax withholding
in connection with the grant or vesting of the Restricted Stock Units or the
subsequent sale of Stock issuable pursuant to the Restricted Stock Units. The




--------------------------------------------------------------------------------




Company does not commit and is under no obligation to structure the Restricted
Stock Units to reduce or eliminate Awardee's tax liability.
(b) Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Stock Units (e.g., vesting or settlement) that the Company determines
may result in any domestic or foreign tax withholding obligation, whether
national, federal, state or local, including any employment tax obligation (the
“Tax Withholding Obligation”), Awardee is required to arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Unless Awardee elects to satisfy the Tax
Withholding Obligation by an alternative means that is then permitted by the
Company, Awardee's acceptance of this Agreement constitutes Awardee's
instruction and authorization to the Company to withhold on Awardee's behalf the
number of shares from those Shares issuable to Awardee at the time when the
Restricted Stock Units become vested and payable as the Company determines to be
sufficient to satisfy the Tax Withholding Obligation. In the case of any amounts
withheld for taxes pursuant to this provision in the form of shares, the amount
withheld shall not exceed the minimum required by applicable law and
regulations.
9. Governing Law/Venue for Dispute Resolution. This Agreement shall be governed
by the laws of the State of Ohio, without regard to principles of conflicts of
law, except to the extent superceded by the laws of the United States of
America. The parties agree and acknowledge that the laws of the State of Ohio
bear a substantial relationship to the parties and/or this Agreement and that
the Restricted Stock Units and benefits granted herein would not be granted
without the governance of this Agreement by the laws of the State of Ohio. In
addition, all legal actions or proceedings relating to this Agreement shall be
brought exclusively in state or federal courts located in Franklin County, Ohio
and the parties executing this Agreement hereby consent to the personal
jurisdiction of such courts. Any provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by such provision, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.
10. Action by the Committee. The parties agree that the interpretation of this
Agreement shall rest exclusively and completely within the sole discretion of
the Committee. The parties agree to be bound by the decisions of the Committee
with regard to the interpretation of this Agreement and with regard to any and
all matters set forth in this Agreement. The Committee may delegate its
functions under this Agreement to an officer of the Company designated by the
Committee (hereinafter the “Designee”). In fulfilling its responsibilities
hereunder, the Committee or its Designee may rely upon documents, written
statements of the parties or such other material as the Committee or its
Designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its Designee and that any decision of the
Committee or its Designee relating to this Agreement shall be final and binding
unless such decision is arbitrary and capricious.
11. Prompt Acceptance of Agreement. The Restricted Stock Unit grant evidenced by
this Agreement shall, at the discretion of the Committee, be forfeited if this
Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee's acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company's third-party equity plan administrator's web site, within 90 days of
the Grant Date.
12. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Stock Unit grant under and participation in the Plan or future
Restricted Stock Units that may be granted under the Plan by electronic means or
to request Awardee's consent to participate in the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of restricted stock unit grants and the execution of
restricted stock unit agreements through electronic signature.
13. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Company at the address set forth below:
DSW Inc.
810 DSW Drive
Columbus, Ohio 43219




--------------------------------------------------------------------------------




Attention: EVP & General Counsel
Facsimile: (614) 872-1475
All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Awardee.
14. Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Compensation Committee or the Board of
Directors or that was approved in writing by an officer of the Company pursuant
to delegated authority of the Compensation Committee provides for greater
benefits to Awardee with respect to vesting of the Award on Employment
Termination, than provided in this agreement or in the plan, then the terms of
such Employment Arrangement with respect to vesting of the Award on Employment
Termination by reason of such specified events shall supersede the terms hereof
to the extent permitted by the terms of the plan under which the Award was made.
 




 
DSW INC.


By:
/s/Steven S. Prue
Name:
Steven S. Prue
Its:
Sr. Director, Compensation & Benefits







--------------------------------------------------------------------------------




ACCEPTANCE OF AGREEMENT
Awardee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company's most recent annual report to shareholders and other
communications routinely distributed to the Company's shareholders, and a copy
of the plan description (Prospectus) dated May 21, 2009 pertaining to the Plan;
(b) accepts this Agreement and the Restricted Stock Units granted to him or her
under this Agreement subject to all provisions of the Plan and this Agreement;
(c) represents that he or she understands that the acceptance of this Agreement
through an on-line or electronic system, if applicable, carries the same legal
significance as if he or she manually signed the Agreement; (d) represents and
warrants to the Company that he or she is purchasing the Restricted Stock Units
for his or her own account, for investment, and not with a view to or any
present intention of selling or distributing the Restricted Stock Units either
now or at any specific or determinable future time or period or upon the
occurrence or nonoccurrence of any predetermined or reasonably foreseeable
event; and (e) agrees that no transfer of the Stock delivered in respect of the
Restricted Stock Units shall be made unless the Stock have been duly registered
under all applicable Federal and state securities laws pursuant to a
then-effective registration which contemplates the proposed transfer or unless
the Company has received a written opinion of, or satisfactory to, its legal
counsel that the proposed transfer is exempt from such registration.


 
 
 
Name
 
  
Date





